FOR PUBLICATION



ATTORNEY FOR APPELLANT:                                     Jan 21 2014, 10:13 am

SUZY ST. JOHN
Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE PETITION FOR               )
TEMPORARY PROTECTIVE ORDER:                     )
                                                )
A.N.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
               vs.                              )       No. 49A04-1212-PO-649
                                                )
K.G.,                                           )
                                                )
        Appellee-Petitioner.                    )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Barbara Crawford, Judge
                            Cause No. 49G21-1005-PO-22136


                                     January 21, 2014

                               OPINION - FOR PUBLICATION

RILEY, Judge
                               STATEMENT OF THE CASE

       Appellant-Respondent, A.N., appeals the trial court’s Order of contempt in favor

of Appellee-Petitioner, K.G.

       We affirm.

                                            ISSUE

       A.N. raises two issues, which we consolidate and restate as the following issue:

Whether trial court improperly acted as advocate for K.G. thereby violating her due

process right to a fair trial before an impartial tribunal.

                         FACTS AND PROCEDURAL HISTORY

        On May 18, 2010, K.G. filed an ex parte motion for a protective order against

A.N., which the trial court granted the same day. On June 11, 2010, following a hearing,

the trial court granted him a protective order for two years.      The protective order

prohibited A.N. from acts of violence, stalking, and “harassing, annoying, telephoning,

contacting or directly or indirectly communicating with” K.G. and three other persons.

(Appellant’s App. p. 29).

       On December 8, 2010, K.G. filed a petition for contempt against A.N. He alleged,

among other things, that A.N. had made numerous phone calls to his home phone and to

his employer. On March 30, 2011, K.G. filed another petition for contempt, alleging that,

in addition to “non-stop” phone calls to his home phone and his ex-wife’s phone, A.N.

had “spray painted [his] knew [sic] house.” (Appellant’s App. p. 39). That same day, the

trial court found “probable cause for contempt” and set the matter for a hearing.

                                               2
(Appellant’s App. p. 9). On April 5, 2011, the trial court held a hearing and found A.N.

in contempt. She received a suspended sentence of 120 days in the Marion County Jail

and was ordered to complete 80 hours of community service and pay a fine.

      On August 12, 2011, K.G. filed his next petition for contempt (the August 12

Petition), in which he claimed that A.N. had made numerous calls to his home and that he

possessed a picture of his home phone that recorded the telephone number A.N. used.

K.G. alleged that on one occasion, he spoke to A.N., who said, “I’m back[.] [Y]ou better

watch your ass.” (Appellant’s App. p. 48). When reminded by K.G. that a protective

order was in place, A.N. allegedly responded, “F*** that protective order[.] I can do

what I want.” (Appellant’s App. p. 48).

      On November 10, 2011, K.G. filed a motion to modify the protective order,

asserting that A.N. had harassed his family members “inside and outside [his] home.”

(Appellant’s App. p. 54). That same day, K.G. also filed a petition for contempt (the

November 10 Petition), alleging that he received “over 100 private calls to [his] home

phone and cell phone from A.N.” (Appellant’s App. p. 60). A.N. also allegedly harassed

K.G.’s ex-wife, her mother, and a niece. A.N. had “been seen around the residence

where [K.G.’s] children live” and harassed “them threw [sic] thier [sic] [F]acebook

accounts.” (Appellant’s App. p. 60). K.G. also stated that the police had been to his

home on three different occasions, that A.N. had made calls to his place of employment,

and that his water had been shut off in response to A.N. telling the water company that

K.G. had moved.

                                           3
        On November 17, 2011, K.G. filed an “Information for Contempt.” (Appellant’s

App. p. 62). On November 21, 2011, the trial court found probable cause for contempt

and set the matter for a hearing. On July 6, 2012, K.G. filed a motion to extend his

protective order against A.N., alleging that the June 11, 2010 protective order had expired

and that he had been to court “no less than six times on issues of [A.N.’s] repeated

violations of this order.” (Appellant’s App. p. 87). That same day, the trial court

extended the protective order for an additional year to July 6, 2013.1

        On November 15, 2012, the trial court held a hearing on the Information for

Contempt and K.G.’s multiple contempt petitions, along with two separate contempt

petitions filed against A.N. by different parties, R.R. and M.G. A.N. was represented by

counsel and alleged at the outset that she could not get a fair hearing and had previously

filed three complaints against the trial judge. M.G.’s attorney protested, alleging that

A.N. had not filed a written motion and was engaging in dilatory tactics.                           After

investigation, the trial court proceeded with its hearing on R.R.’s contempt petition. A.N.

testified that she had been employed by a company but was fired because she had

“looked in the records of [T.B.], who used to be [K.G.’s] ex-wife to get her information.”

(Supplemental Transcript p. 115). Although declining to find A.N. in contempt regarding

R.R.’s petition, the trial court extended his protective order against A.N. Similarly, the

trial court extended M.G.’s protective order against A.N. after M.G. moved to dismiss her

1
 Both the CCS and the trial court’s Order on Petitioner’s Motion to Extend Protective Order reflect that
the protective order was extended to July 6, 2013. However, the trial court’s Order for Protection issued
on the same day extended the protective order to July 6, 2014.

                                                    4
contempt petition. The trial court continued the proceedings on the Information for

Contempt and K.G.’s multiple contempt petitions.

      On November 30, 2012, the trial court held a second hearing. K.G. appeared pro

se and A.N. was represented by the same counsel. A.N. renewed her concern that she

could not receive a fair hearing, which the trial court rejected. Beginning with the

August 12 Petition, the trial court questioned K.G. on the factual background. K.G.

described a phone call from A.N. where, after he told A.N. to stop calling, A.N. replied,

“[y]ou better watch your ass.” (Transcript p. 13). A.N. objected, but the trial court

overruled it, stating that “[t]his is a statement against a party opponent.” (Tr. p. 13).

K.G. also testified that he had a photograph of his house phone depicting the telephone

number that A.N. had used when calling him.            The trial court questioned K.G. on

whether the photograph was “a true and accurate depiction of how [his] phone appeared

on […] August 11[, 2011]?” (Tr. p. 15). K.G. indicated it was, and the trial court

admitted the photograph as Exhibit 1 over objection.

      K.G. next testified on the facts underlying his November 10 Petition.            In

particular, K.G. described the events of October 31, 2011, when the water to his home

was turned off by the water company. K.G. stated that his wife called the water company

for an explanation and was told that “someone called in.” (Tr. p. 28). A.N. objected on

hearsay grounds, to which the trial court replied, “All right,” but continued questioning

K.G. (Tr. p. 28). K.G. explained that it was strange for someone to tell the water

company that “we moved,” and A.N. objected again. (Tr. p. 28). After replying “All

                                           5
right,” the trial court asked K.G. what he did in response after his wife spoke to the water

company. (Tr. p. 28). K.G. replied that “[t]he water company told us that someone had

called in,” and A.N. objected. (Tr. p. 28). This time the trial court expressly overruled

A.N.’s objection.

       The trial court also made a number of objections and sua sponte rulings from the

bench. First, during A.N.’s cross-examination of K.G., the trial court explained that

A.N.’s counsel had mischaracterized K.G.’s testimony about A.N.’s purported telephone

number. Thereafter, the trial court objected to “argumentative” questions from A.N.’s

counsel during his cross-examination of K.G. (Tr. pp. 39, 46, 55). Following cross-

examination, the trial court resumed its questioning by asking K.G. why he believed that

A.N. had the information necessary to enable the water company to turn off his water.

K.G. referenced A.N.’s testimony given at the hearing on R.R.’s contempt petition. A.N.

objected, but the trial court overruled it, noting that A.N.’s counsel had attended the prior

hearing. At the conclusion of its questioning, the trial court asked A.N. whether the

telephone number depicted in Exhibit 1 had ever belonged to her, which A.N. denied.

During A.N.’s closing argument, the trial court objected to A.N.’s attempt to discredit

K.G.’s testimony on whether A.N. had been around his children, stating that A.N. had

elicited the objectionable response on cross-examination.

       Thereafter, the trial court found that A.N. violated the protective order and ordered

her 120 day sentence executed and placed her on home detention.              Explaining its

reasoning, that trial court stated

                                             6
       that the evidence that Mr. K.G. presented in the form of the -- uh,
       photograph of the telephone -- his home telephone -- and he says that at that
       time, he picked up the phone and the voice on the other hand -- on the other
       end was Miss A.N.. And her words were to her [sic] was that she was back.
       There’s been no showing of any motivation Mr. K.G. would have other
       than for her to simply leave him alone; no phone calls, no nothing.

       ***

       [M]y um, decision was based on the fact that this phone number showed up
       on more than one occasion to Mr. -- uh, Mr. K.G.

       Um, he associated that number with you. One of the times he answered the
       phone when that number was showing, it was your voice on it. That was
       the basis for my decision.

(Tr. pp. 71, 73-74). K.G. later asked “[H]ow much longer can [the protective order] be

extended?” (Tr. p. 79). After confirming that R.R.’s and M.G.’s protective orders had

been extended, A.N.’s counsel replied, “[N]o objection to the extension.” (Tr. p. 80).

The trial court thereafter extended the protective order to November 29, 2040, for a total

of 28 years.

       A.N. now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       At the outset, we note that K.G. did not file an appellee’s brief. When an appellee

does not submit a brief, an appellant may prevail by establishing a prima facie case of

error, i.e., error at first sight, on first appearance, or on the face of it. Elrod v. Brooks,

910 N.E.2d 231, 233 (Ind. Ct. App. 2009). By using a prima facie error standard, this

court is relieved of the burden of developing arguments for the appellee. Id.

                                   I. Fundamental Error

                                              7
       A.N. argues that the trial court violated her due process right to a fair hearing.

Specifically, she alleges that the trial court improperly acted as advocate during the

contempt proceedings by questioning K.G., responding to A.N.’s objections, and

interposing objections during cross-examination and A.N.’s closing argument. However,

A.N. admits that she “did not object to specific instances of judicial intervention at the

hearing.” (Appellant’s Br. p. 7). Generally, a contemporaneous objection is required to

preserve an issue for appeal. See Anderson v. State, 653 N.E.2d 1048, 1051 (Ind. Ct.

App. 1995). Since this case was a bench trial, A.N. had to make a contemporaneous

objection to the trial court’s actions. See Rosendaul v. State, 864 N.E.2d 1110, 1115 (Ind.

Ct. App. 2007), trans. denied.       Therefore, in order to prevail A.N. must establish

fundamental error. See id.

       To qualify as fundamental error, “an error must be so prejudicial to the rights of

the defendant as to make a fair trial impossible.” Willey v. State, 712 N.E.2d 434, 444-45

(Ind. 1999). The error “must constitute a blatant violation of basic principles, the harm,

or potential for harm must be substantial, and the resulting error must deny the defendant

fundamental due process.” Wilson v. State, 514 N.E.2d 282, 284 (Ind. 1987). We

acknowledge that, on occasion, improper judicial intervention has been held to be

fundamental error. See, e.g., Kennedy v. State, 280 N.E.2d 611, 615 (Ind. 1972).

                                  II. Judicial Impartiality

       It is well established that a trial before an impartial judge is an essential element of

due process. Abernathy v. State, 524 N.E.2d 12, 13 (Ind. 1988). A violation of due

                                              8
process occurs where a trial judge combines the roles of judge and advocate. In re

Roberts, 723 N.E.2d 744, 747 (Ind. Ct. App. 2000). However, a trial judge may intervene

in the fact finding process in an effort to promote clarity or dispel obscurity, so long as it

is done in an impartial manner. See Kennedy, 280 N.E.2d at 620.

       This is particularly so in a bench trial where a judge’s discretion to intervene is

greater than before juries. Ware v. State, 560 N.E.2d 536, 539 (Ind. Ct. App. 1990),

trans. denied. The opportunity to influence the jury is not present in a bench trial.

Rosendaul, 864 N.E.2d at 1115. Thus, in a bench trial, the judge may, in his discretion,

ask questions of a witness to aid in the fact finding process as long as it is done in an

impartial manner and the defendant is not prejudiced. Ware, 560 N.E.2d at 539.

                                A. Foundational Questions

       A.N.’s first claim concerns the trial court’s foundational questions to K.G.

regarding Exhibit 1, a photograph of K.G.’s cell phone which depicted a telephone

number that he claimed A.N. used to call him. Because K.G. was a pro se litigant, A.N.

contends that he had the responsibility of establishing the admissibility of Exhibit 1. By

questioning K.G. about the photograph, A.N. argues that the trial court assumed an

adversarial role when it essentially laid a foundation for the exhibit’s admission.

       The purpose of allowing the judge to question witnesses is to permit the court to

develop the truth or obtain facts which may have been overlooked by the parties. Griffin

v. State, 698 N.E.2d 1261, 1265 (Ind. Ct. App. 1998), trans. denied. To make a showing

of reversible error, the defendant must show that the trial judge’s questioning of

                                              9
witnesses was harmful and prejudicial to his case. Id. A trial court does not improperly

take on an adversarial role in propounding its questions, even if the court lays a

foundation for the witness to answer. Trotter v. State, 733 N.E.2d 527, 532 (Ind. Ct.

App. 2000), trans. denied. Nor does it abuse its discretion by asking questions which

ultimately aid a party in laying a foundation for an exhibit. See State v. Covell, 580
N.E.2d 704, 707 (Ind. Ct. App. 1991).

       Here, the trial court’s questioning was aimed at completing the factual background

in K.G.’s contempt petition. K.G. alleged that he had a photograph depicting the number

used by A.N. in his August 12 Petition. When examining K.G. on the facts asserted in

his August 12 Petition, the trial court asked about the photograph, and K.G. testified

“that’s my house phone” “with the caller ID” “and it shows what time the call -- I

answered it.”   (Tr. p. 14).   The trial court then asked K.G. what the photograph

represented and whether those representations were accurate.

       The record shows that the trial court’s questions were neutral, served to clarify

K.G.’s testimony, and did not discredit A.N. or her defense. Although A.N. alleges

prejudice since the trial court cited the photograph when explaining its rationale for

finding A.N. in contempt, A.N. was not prejudiced because she cross-examined K.G. on

the photograph. We therefore conclude that the trial court did not act as an advocate by

asking K.G. foundational questions regarding the photograph. See Trotter, 733 N.E.2d at

532.

                               B. Trial Court Objections

                                           10
       A.N. next contends that the trial judge improperly placed A.N.’s counsel “in an

awkwardly adversarial position with the court” regarding his objections to its questioning

of K.G. (Appellant’s Br. p. 10). She points to separate occasions where the trial court

either expressly overruled or allegedly disregarded her hearsay objections. A.N. argues

that by taking “on the role of calling K.G., questioning K.G., and assisting K.G. with the

admission and presentation of evidence,” the trial court “should at the very least also be

required [to] meaningfully consider the other party’s objections.” (Appellant’s Br. p. 12-

13).

       When A.N. objected to K.G.’s testimony on what A.N. said when he advised her

that he had a protective order, the trial court expressly overruled it because A.N.’s

statements were admissible as statements of a party-opponent.          See Ind. Evid.R.

801(d)(2)(A). Later, it appears that the trial court affirmatively responded to A.N.’s two

objections on K.G.’s testimony that A.N. informed the water company that he had

moved, by changing tack and asking K.G. about his actions rather than what others said.

On the third occasion, A.N.’s counsel objected on hearsay grounds, but the trial court

overruled the objection “at this point.” (Tr. p. 29).   A.N. makes no argument on the

propriety of the trial court’s rulings. We are therefore unable to conclude that the trial

court’s conduct improperly placed her counsel in an adversarial position.

                               C. Sua Sponte Objections

       A.N. next contends that the trial court erred by sua sponte interposing objections

on four different occasions during A.N.’s cross-examination of K.G. When A.N. cross-

                                           11
examined K.G. on whether a particular telephone number from which he received

harassing calls belonged to A.N., the trial court sua sponte ruled that A.N. had

mischaracterized K.G.’s testimony. Thereafter, the trial court interposed three objections,

stating that A.N.’s questioning was argumentative.       A.N. argues that the trial court

improperly acted as an advocate by objecting from the bench.

       A trial court has a duty to remain impartial and refrain from making unnecessary

comments or remarks. Cook v. State, 734 N.E.2d 563, 566 (Ind. 2000), reh’g denied.

However, not all untoward remarks by a judge constitute reversible error. Id. at 567. The

remarks must harm the complaining party or interfere with the right to a fair trial. Id.

Further, the court does not engage in improper advocacy by stopping improper cross-

examination on its own motion. Id.

       The record reveals that each time the trial court interrupted A.N.’s cross-

examination, the questions posed either mischaracterized K.G.’s testimony or were

argumentative. However, the critical question here is whether the trial court’s remarks

harmed A.N. or denied her a fair trial. See id. They did not. In the first instance, A.N.

simply rephrased the question and proceeded with cross-examination. After intervening

in the three instances of argumentative questioning, the trial court sought to move the

proceedings forward, for example, by instructing A.N.’s counsel to “stick with the facts

of these contempt petitions.” (Tr. pp. 55). Consequently, A.N. has not shown that the

trial court’s remarks constituted improper advocacy or interfered with her right to a fair

trial. See Cook, 734 N.E.2d at 566.

                                            12
                              D. Interrogation of Witnesses

       A.N. next contends that the trial court gave the appearance of partiality when it

argued with A.N.’s counsel in response to an objection and questioned A.N. upon K.G.’s

request.

       [TRIAL COURT]: Um, Mr. K.G., I just – there was some questions that
       [A.N.’s counsel] was asking you about um, the phone call having to do with
       your water being turned off.

       [K.G.]: Um-huh.

       [TRIAL COURT]: Um, and you indicated that you believe that [A.N.] was
       the individual that called the water company. And why is it that you
       believe that she had the information needed to call the water company?

       [K.G.]: Because she had stated before in court –

       [DEFENSE COUNSEL]: Uh, --

       [TRIAL COURT]: Go…uh, you asked the question. I’m trying to find out
       why he believes that –

       [K.G.]: She has stated in court that she has gotten ahold of my wife’s total
       history. Her [s]ocial [s]ecurity number, everything. She has her identity,
       and she has used it.

       [DEFENSE COUNSEL]: Your Honor … I object to that. I think it’s …
       it’s just … for the purpose of being used for the truth of the matter asserted.
       I’m just saying that if that is what he’s saying that she said in court, he
       should bring in some documentation that … [A.N.] … here it is. Um, I …
       wasn’t present there. I don’t have any information about the –

       [TRIAL COURT]: Yes, you were. You -- this was at the last hearing
       having to do with [R.R.]. And I remember the question um, that was asked
       by her attorney -- or his attorney – [R.R.] having to do with whether or not
       [A.N.] worked for some health service agency and whether she’d been
       fired. And she was fired because … if I remember her testimony correctly
       – and you can go back and check the record –

                                             13
       [DEFENSE COUNSEL]: Um-huh.

       [TRIAL COURT]: -- if you choose -- her testimony uh, incorporated from
       that hearing into this one was that she had gotten -- uh, she had gone in and
       gotten [K.G.’s] wife’s uh, information because she was afraid she was
       being stalked. And that –

       [DEFENSE COUNSEL]: Um-huh.

       [TRIAL COURT]: -- was her testimony at the time. Uh, so that was -- that
       was a question that was asked and answered at the last one -- uh, at the last
       hearing we had on the -- was that the 15th of this month?

(Tr. pp. 56-58). Later, the following colloquy ensued:

       [TRIAL COURT]: [I]s there anything you want me to know before I make
       a decision?

       [K.G.]: I just would like to ask [A.N.] one question. I have one question
       for her.

       [TRIAL COURT]: Okay, Um, ma’am, you’ve been sworn. Um, would
       you ask me the question, and I will relay it.

       [K.G.]: I would like for you to ask her that one phone, well, did it ever
       belong to her?

       [TRIAL COURT]: All right. [T]he question for you is this number that’s
       been - - uh, that’s in this photograph that is [K.G.’s] Exhibit 1, did that
       [telephone] number ever belong to you?

       [A.N.]: The [telephone number]?

       [TRIAL COURT]: Right.

       [A.N.]: No.

(Tr. pp. 63-64).

       A.N. contends that the foregoing demonstrates the trial court’s advocacy on behalf

of K.G. We do not agree. The trial court may direct questions to a witness to aid in the
                                         14
fact finding process as long as it is done in an impartial manner. McManus v. State, 433
N.E.2d 775, 777 (Ind. 1982). A.N. had testified at a prior hearing that, “I looked at the

records of [T.B.], who used to be [K.G.’s] ex-wife to get her information ‘cause she was

calling me. Yes, I did and I was fired for it.” (Suppl. Tr. 115). We find that the

statement was not hearsay because it was “offered against a party and is (A) the party’s

own statement.” Evid.R. 801(d)(2)(A). Rather, the record shows that the trial court was

trying to understand the confused statements from K.G. regarding his accusations against

A.N. and was not challenging any testimony or advocating a particular position.

      As for the trial court’s question to A.N., the trial judge’s mere calling of those

witnesses to the witness stand does not place the trial court in an adversarial role.

Roberts, 723 N.E.2d at 476. Moreover, A.N. has not shown prejudice. Even if the trial

court’s questioning of A.N. was improper, the trial court found a violation of K.G.’s

protective order based on his testimony about harassing phone calls that came from a

particular telephone number and that he recognized A.N.’s voice when he picked up his

home phone. Consequently, the trial court’s judgment did not rely upon whether A.N.

called the water company to shut his water off or whether A.N. owned the phone whose

telephone number appeared on K.G.’s home phone caller identification display.

                                 E. Closing Argument

      A.N.’s next allegation of trial court advocacy concerns its sua sponte objection

during her closing argument. During closing argument, A.N.’s counsel stated:

      [DEFENSE COUNSEL]: […]. [K.G. has] never seen [A.N.] around his
      children, but he’s saying today that she was around his children which I
                                          15
       believe should have been stricken from the record ‘cause he’s sayin’ his
       kids told him that they [saw] [A.N.] around the neighborhood. Clearly, out-
       of-court statement … being used to prove the truth of the matter asserted
       that he was around the –

       [TRIAL COURT]: Mr. –

       [DEFENSE COUNSEL]: -- kids.

       [TRIAL COURT]: -- […] don’t use that argument because you were the
       one that asked him the question about that.

       [DEFENSE COUNSEL]: Uh, actually … well, according … to my notes,
       Judge … I though the [c]ourt asked, you know, did the children live with
       the ex-wife. And um, then I did follow-up because he said … he didn’t
       think [A.N.] knew where the kids lived and … he was told … that she was
       going around the kids but –

       [TRIAL COURT]: And that was in response to your questions.

       [DEFENSE COUNSEL]: Oh, okay. Um, well he did say he didn’t know if
       she knew where the kids lived, and the kids are not here to testify to say
       that um, that she was around. And he brought in no proof that she was
       around his kids. No proof. No evidence whatsoever.

(Tr. pp. 65-66). The record reflects that during A.N.’s cross-examination of K.G., the

following dialogue occurred:

       [DEFENSE COUNSEL]: And did someone tell you that [A.N. was]
       driving around where you [sic] kids live?

       [K.G.]: My kids have saw [sic] her.

       [DEFENSE COUNSEL]: Okay. And are your kids here today?

(Tr. p. 44).

       A trial court has wide discretion in determining the scope and conduct of final

argument.      Allen v. State, 456 N.E.2d 384, 386 (Ind. 1983).    Absent an abuse of

                                             16
discretion, the trial court’s actions in controlling final argument will be sustained on

appeal. Id. A court may take action which it deems necessary without waiting for an

objection by opposing counsel. Id. Here, A.N. characterized evidence that he had

previously procured during cross-examination as inadmissible hearsay.                                  We do not

conclude that the trial court’s comments crossed the bounds of partiality or constituted

advocacy on behalf of K.G.

                                             F. Cumulative Error

         Finally, A.N. asserts that the actions of the trial court, even if individually

insufficient to establish improper advocacy, require reversal based on their cumulative

effect. Under some circumstances, the cumulative effect of trial errors may warrant

reversal even if deemed harmless in isolation. Hubbell v. State, 754 N.E.2d 884, 895

(Ind. 2001). The record before us and the nature of the proceedings admittedly contains a

number of irregularities and arguably improper conduct by the trial court. However,

because the trial court did not err in each of circumstance alleged by A.N., we find no

cumulative error and therefore conclude that A.N. was not denied a fair trial. As a result,

A.N. has not shown fundamental error.2


2
  A.N. also challenges the 28-year extension of K.G.’s protective order. Specifically, A.N. argues that the duration
of the extension is invalid under Ind. Code § 34-26-5-9(e), which provides a duration of two years, “unless another
date is ordered by the court.” A.N. urges us to remand for findings on the duration, reduce the duration to two years,
or clarify whether the order is subject to judicial review. However, “a party may not present an argument or issue to
an appellate court unless the party raised that argument or issue to the trial court.” GKC Indiana Theatres, Inc. v.
Elk Retail Investors, LLC. 764 N.E.2d 647, 651 (Ind. Ct. App. 2002). As A.N. did not make any argument on this
issue below and has not alleged fundamental error, A.N. has waived this issue. Moreover, the record reveals that
A.N. expressly agreed to an extension of the protective order and raised no objection after the trial court extended it
to November 2040.

                                                         17
                                     CONCLUSION

       Based on the foregoing, we conclude that the trial court did not improperly act as

an advocate and therefore did not deny A.N. her due process right to a fair trial before an

impartial tribunal.

       Affirmed.

KIRSCH, J. concurs

ROBB, J. concurs with separate concurring opinion




                                            18
                             IN THE
                   COURT OF APPEALS OF INDIANA


IN THE MATTER OF THE PETITION             )
FOR TEMPORARY PROTECTIVE                  )
ORDER:                                    )
                                          )
A.N.,                                     )
                                          )
                                          )
        Appellant-Respondent,             )
                                          )
         vs.                              )        No. 49A04-1212-PO-649
                                          )
K.G.,                                     )
                                          )
        Appellee-Respondent.              )


ROBB, Chief Judge, concurring with opinion


        I believe the trial court was precariously close to crossing the line of acceptable

intervention into the course of these proceedings.         Had the evidence of A.N.’s

impermissible contacts not been so strong, the trial court’s actions may have been enough

to compromise the parties’ rights to a fair trial. However, because the evidence that A.N.




                                              19
violated the protective order is overwhelming, I agree that the trial court’s contempt order

should be affirmed.




                                            20